DETAILED ACTION
 	Claims 1-18 are pending. This action is in response to the amendment filed 2/18/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.  The 35 USC 102 rejections are maintained.
Applicant’s argument relative to the prior art not teaching,  "at least one of the first and second plungers rotates about a pivot point between its plunger head and the flexible seal member, the pivot point being provided by compliance in the flexible seal member", because the plungers of Grandvallet remain vertical during movement of the rocker valve mechanism because the double pivot arm improves rigidity and has less inherent slop and less inherent flexing, is not persuasive, since the inherent slop and inherent flexing is not completely eliminated and only “less”, therefore, since some 

    PNG
    media_image1.png
    1057
    1011
    media_image1.png
    Greyscale



Since applicant’s arguments are not persuasive, the action has been made Non-Final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot point between the plunger head and the flexible seal member” (no reference numeral in drawing or specification, claim 1) and, a pivot point between the first plunger head and the flexible seal member and, a pivot point between the second plunger head and the flexible seal member, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “its plunger head” should be - -its respective said plunger head - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Applicant’s claim amendments overcome the prior rejection.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the first plunger rotates about a pivot point between the first plunger head and the flexible seal member, and wherein the second plunger rotates about a pivot point between the second plunger head and the flexible seal member, which is unclear as to how the plungers “rotate” since the plungers move up and down, thereby “reciprocate”, rather than rotate or turn clockwise/counterclockwise.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Grandvallet et al. (US 8752584). 
 	Regarding claim 1, Grandvallet et al. disclose a rocker valve comprising: a valve body (101) comprising first and second fluid ports (113,115); a rocker valve mechanism (102) located at least partially in the valve body, comprising: 
a single pivot arm (135) pivotally mounted relative to the valve body; a first plunger (130) pivotally fixed to the single pivot arm by a first fixed pivot; and a second plunger (131) pivotally fixed to the pivot arm by a second fixed pivot, the second plunger acting in opposition to and moving substantially in parallel with the first plunger when the single pivot arm is pivoted relative to the valve body; and the rocker valve further comprising a flexible seal (120) member extending in a lateral direction across the first and second fluid ports, wherein the flexible seal member comprises a first sealing 
wherein the rocker valve mechanism is configured such that when the single pivot arm is pivoted relative to the valve body, a rotation of at least one of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member (the device of the ‘584 reference is configured in the same manner as applicant’s device, and is therefore configured to be constrained by the flexible seal) and the at least one of the first and second plungers rotates about a pivot point between its plunger head and the flexible seal member, the pivot point being provided by compliance in the flexible seal member (the mechanism is connected in a same way as applicant’s device in that the plunger head, seal and plungers rotate in the same way as applicant’s device, see Figures below of applicant’s invention and prior art to Grandvallet et al., col. 5,lns. 29-32 disclose that the two pivot arms 135 and 136 improve rigidity and “rocker valve mechanism 125 therefore has less inherent slop and less inherent flexing”, which is considered as permitting some flexing and slop to still occur as the flexing and slop has not been completely eliminated), such that a lateral position of the plunger head of the at least one of the first and second plungers is automatically adjusted by the flexible seal member to balance tensile forces in the flexible seal member around said plunger head (the device of the ‘584 reference is 
 	The limitation “comprising” is understood as open language which permits the interpretation of selecting one of the single pivot arms in the reference, when the 2 pivot arms are present.

    PNG
    media_image1.png
    1057
    1011
    media_image1.png
    Greyscale

 	Regarding claim 2, Grandvallet et al. disclose the rocker valve mechanism is configured (col. 4, lns. 44-50, characteristics such as “biasing force”, where the lateral force is considered as a biasing force) such that resistance to lateral movement of a plunger head of the at least one of the first and second plungers when a lateral force is 
 	Regarding claim 3, Grandvallet et al. disclose the flexible seal member has a lateral stiffness (col. 4, lns. 44-50, a characteristic, where the determination of lateral stiffness in the seal is related to the biasing force) of at least 0.002 N/m.
 	Regarding claim 4, Grandvallet et al. disclose the flexible seal member is formed from a material (col. 4, lns. 44-50, a characteristic of biasing force, where the selection in the seal having a certain Youngs modulus, modulus of elasticity is related to the biasing force) having a Youngs modulus of at least 1 MPa.
 Regarding claim 5, Grandvallet et al. disclose wherein the flexible seal member has a sheet thickness of from about 0.1 to about 1 mm, (in that the valve is the seen as the same size as the instant application). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 
 Regarding claim 6, Grandvallet et al. disclose the flexible seal member has a length to sheet thickness ratio of at least 15 (the ratio is determined to be the same, in that the valve is the seen as the same size as the instant application). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 
 	Regarding claim 7, Grandvallet et al. disclose the first and second sealing regions each comprise a receptacle (the hollowed portion of the seal accepting the lowermost distal end of the plungers) within which the plunger heads of the first and 
 	Regarding claim 8, Grandvallet et al. disclose the rocker valve mechanism is configured such that when the single pivot arm is pivoted relative to the valve body, a rotation of both of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member, wherein the first plunger rotates about a pivot point between the first plunger head and the flexible seal member, and wherein the second plunger rotates about a pivot point between the second plunger head and the flexible seal member, the pivot points being provided by compliance in the flexible seal member (the device of the ‘584 reference is configured in the same manner as applicant’s device, and is therefore configured to be constrained by the flexible seal), such that a lateral position of the first and second plunger heads is automatically adjusted by the flexible seal member to balance tensile forces in the flexible seal member around said plunger heads (the device of the ‘584 reference is configured in the same manner as applicant’s device, and is therefore configured to be automatically adjusted by the flexible seal member, since the flexible seal is attached to the plungers and housing in a similar manner to applicant’s device, see Figure 2 of the prior art above).
 	Regarding claim 9, Grandvallet et al. disclose a biasing device (140) configured to exert a first biasing force on the rocker valve mechanism to bias the flexible seal member towards the first position, and further comprising an actuator (145) configured to exert an actuation force in opposition to the first biasing force.
 	Regarding claim 10, Grandvallet et al. disclose a rocker biasing device (140) configured act to exert a second biasing force on the rocker valve mechanism to bias 
 	Regarding claim 11, Grandvallet et al. disclose the actuator is configured to transfer the first biasing force to the first plunger in a first axial direction and to exert the actuation force on the biasing device in a second axial direction which is opposite to the first axial direction, and wherein the actuator is free (col.5, lns. 23-26) to move in the second axial direction relative to the first plunger.
 	Regarding claim 12, Grandvallet et al. disclose the first plunger and the actuator are moveable in the lateral direction relative to each other (see Figures 2 and 3).
 	Regarding claim 13, Grandvallet et al. disclose the actuator comprises an armature (147) and an electromagnetic coil (149) configured to actuate the armature to generate the actuation force, and wherein the biasing device comprises an armature biasing device (148) configured to exert the first biasing force on the rocker valve mechanism via the armature.
 	Regarding claim 14, Grandvallet et al. disclose the rocker valve mechanism is a modular rocker valve mechanism which is removable from the valve body (in the same manner as applicant’s device).
 	Regarding claim 15, Grandvallet et al. disclose the first and second fluid ports form part of a removable port portion (110) of the valve body which is removable from 
 	Regarding claim 16, Grandvallet et al. disclose the rocker valve mechanism is configured (col. 4, lns. 44-50, characteristics such as “biasing force”, where the lateral force is considered as a biasing force) such that resistance to lateral movement of the plunger head of the at least one of the first and second plungers when a lateral force is applied to the plunger head is from 0.002 N/m to 0.04 N/m.
	Regarding claim 17, Grandvallet et al. disclose the rocker valve mechanism is configured (col. 4, lns. 44-50, characteristics such as “biasing force”, where the lateral force is considered as a biasing force) such that resistance to lateral movement the plunger head of the at least one of the first and second plungers when a lateral force is applied to the plunger head is from 0.004 N/m to 0.02 N/m.
 	Regarding claim 18, Grandvallet et al. disclose the rocker valve mechanism is configured (col. 4, lns. 44-50, characteristics such as “biasing force”, where the lateral force is considered as a biasing force) such that resistance to lateral movement of the plunger head of the at least one of the first and second plungers when a lateral force is applied to the plunger head is from 0.005 N/m to 0.01 N/m.













Claim(s) 1, 2 and 5-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Vogt et al. (US 20170314699). 
 	Regarding claim 1, Vogt et al. disclose a rocker valve (Fig. 3) comprising: a valve body (122,112) comprising first and second fluid ports (114,116); a rocker valve mechanism (180,198,202) located at least partially in the valve body, comprising: 
a single pivot arm (198) pivotally mounted relative to the valve body; a first plunger (184) pivotally fixed to the single pivot arm by a first fixed pivot (the bottom surface of 204 left side); and a second plunger (182) pivotally fixed to the pivot arm by a second fixed pivot (the bottom surface of 204 right side), the second plunger acting in opposition to and moving substantially in parallel with the first plunger when the single pivot arm is pivoted relative to the valve body; and the rocker valve further comprising a flexible seal (130,134,136) member extending in a lateral direction across the first and second fluid ports, wherein the flexible seal member comprises a first sealing region (136) attached to a plunger head (at 132/208) of  the first plunger and a second sealing region (134) attached to a plunger head (at 134/208) of the second plunger, wherein the flexible seal member is movable by the first plunger to a first position in which the first fluid port is closed by the first sealing region and is movable by the second plunger to a second position in which the second fluid port is closed by the second sealing region, and 
wherein the rocker valve mechanism is configured such that when the single pivot arm is pivoted relative to the valve body, a rotation of at least one of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member (the device is configured in the same manner as applicant’s device, since the 
 
    PNG
    media_image2.png
    1246
    899
    media_image2.png
    Greyscale


 	Regarding claim 2, Vogt et al. disclose the rocker valve mechanism is configured (para.0086, 130 is a valve diaphragm and since the drawing depicts that the plunger is substantially aligned with its associated fluid port, see Figure 3 above, then the device is configured to meet the limitations in the claim as described within the specification of the instant application, in para.0015) such that resistance to lateral movement of a plunger head of the at least one of the first and second plungers when a lateral force is 
 	 Regarding claim 5, Vogt et al. disclose wherein the flexible seal member has a sheet thickness of from about 0.1 to about 1 mm, (in that the valve is the seen as the same size as the instant application). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 
 Regarding claim 6, Vogt et al. disclose the flexible seal member has a length to sheet thickness ratio of at least 15 (the ratio is determined to be the same, in that the valve is the seen as the same size as the instant application). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 
 	Regarding claim 7, Vogt et al. disclose the first and second sealing regions each comprise a receptacle (the hollowed portion of the seal accepting the lowermost distal end of the plungers) within which the plunger heads of the first and second plungers are retained.
 	Regarding claim 8, Vogt et al. disclose the rocker valve mechanism is configured such that when the single pivot arm is pivoted relative to the valve body, a rotation of both of the first and second plungers about its respective fixed pivot is constrained by the flexible seal member (130), wherein the first plunger rotates about a pivot point (a point on the interface between 184 and 136) between the first plunger head and the flexible seal member, and wherein the second plunger rotates about a pivot point (a 
 	Regarding claim 9, Vogt et al. disclose a biasing device (190) configured to exert a first biasing force on the rocker valve mechanism to bias the flexible seal member towards the first position, and further comprising an actuator (196) configured to exert an actuation force in opposition to the first biasing force.
 	Regarding claim 10, Vogt  et al. disclose a rocker biasing device (186) configured act to exert a second biasing force on the rocker valve mechanism to bias the flexible seal member towards the second position, wherein the first biasing force is greater than the second biasing force so that the flexible seal member is retained in the first position by the first plunger when the actuator is not actuated, and wherein the flexible seal member is moved to the second position when the actuator is actuated such that a sum of the actuation force and the second biasing force is greater than the first biasing force (para.0096).
 	Regarding claim 11, Vogt et al. disclose the actuator is configured to transfer the 
 	Regarding claim 12, Vogt et al. disclose the first plunger and the actuator are moveable in the lateral direction relative to each other (see Figure 3).
 	Regarding claim 13, Vogt et al. disclose the actuator comprises an armature (176) and an electromagnetic coil (170) configured to actuate the armature to generate the actuation force, and wherein the biasing device comprises an armature biasing device (192) configured to exert the first biasing force on the rocker valve mechanism via the armature.
 	Regarding claim 14, Vogt et al. disclose the rocker valve mechanism is a modular rocker valve mechanism which is removable from the valve body (parts 112 and 122 may be separated and then rocker 198/206 is removable from the valve body).
 	Regarding claim 15, Vogt et al. disclose the first and second fluid ports form part of a removable port portion (112) of the valve body which is removable from the rocker valve.
 










Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grandvallet et al. ‘584. Claims 2-4,16-18 being rejected in an alternative manner should the claims above not be found persuasive.
 	Regarding claim 2, Grandvallet et al. ‘584 disclose all of the features of the claimed invention including the rocker valve mechanism is configured such that resistance to lateral movement of a plunger head of the at least one of the first and second plungers when a lateral force (force applied by one of the springs 140,148) is applied to the plunger head although is silent to having that the lateral force being at least 0.002 N/m. As best understood, with the lateral force being as a result of the 
 	Regarding claims 3 and 4, Grandvallet et al. ‘584 disclose the flexible seal member has a lateral stiffness or a material having a certain Youngs modulus, which is a mechanical property that measures stiffness, (inherently the seal “120” has some value of stiffness), but is silent in that the stiffness is of at least 0.002 N/m, and wherein the flexible seal member is formed from a material having a Youngs modulus of at least 1 MPa.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stiffness being at least 0.002 N/m, and, wherein the flexible seal member is formed from a material having a Youngs modulus of at least 1 MPa, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07, In re Leshin). The change in material composition for stiffness and Youngs modulus would be found obvious be obvious to try and therefore, within one’s technical grasp.  It is further noted applicant cites numerous generic material choices (para.0019, “for example EPDM, FPM, FFPM, MQ, MFQ, NBR, or any combination thereof”, see attached material data sheet from Matweb.com for generic NBR = Nitrile rubber having 3MPA for modulus, also, MQ=silicone  that are old and well known to be used in the fluid handling valve art for the use of seals. It is widely known and notoriously old in the fluid handling art to use seals having certain material properties for stiffness to perfect fluid tight closure at the otherwise fluid leaking locations so as to avoid fluid loss and to select such a material which would be fluidly compatible with the type of fluid used in the system so as to not deteriorate over time.

In an alternative reading of claims 16-18,
 	Regarding claim 16, Grandvallet et al. disclose the rocker valve mechanism is configured (col. 4, lns. 44-50, characteristics such as “biasing force”, where the lateral force is considered as a biasing force) such that resistance to lateral movement of the plunger head of the at least one of the first and second plungers when a lateral force is applied to the plunger head, however is silent to having the value from 0.002 N/m to 0.04 N/m, from 0.004 N/m to 0.02 N/m, and from 0.005 N/m to 0.01 N/m.
 	As best understood, with the lateral force being as a result of the spring force from one of the springs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lateral force of at least 0.002 N/m to 0.04 N/m, from 0.004 N/m to 0.02 N/m, and from 0.005 N/m to 0.01 N/m, since it has been held that a results effect variable, such as spring force, may be changed/optimized to effect a better seal to close the valve and have minimal leakage in the valve. The change in spring force would be found obvious to try and therefore, within one’s technical grasp. This change may also be considered as a change in size of the spring, such as spring outside diameter or coil size to effect a change in the  that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV(a).

Claims 2-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. ‘699. Claims 2-6,16-18 being rejected in an alternative manner should the claims above not be found persuasive.
 	Regarding claim 2, Vogt et al. ‘699 disclose all of the features of the claimed invention including the rocker valve mechanism is configured such that resistance to lateral movement of a plunger head of the at least one of the first and second plungers when a lateral force (force applied by one of the springs 190,188) is applied to the plunger head although is silent to having that the lateral force being at least 0.002 N/m. As best understood, with the lateral force being as a result of the spring force from one of the springs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lateral force of at least 0.002 N/m, since it has been held that a results effect variable, such as spring force, may be changed to effect a better seal to close the valve and have minimal leakage in the valve. The change in spring force would be found obvious to try and therefore, within one’s technical grasp. 
 	Regarding claims 3 and 4, Vogt et al. disclose the flexible seal member has a lateral stiffness or a material having a certain Youngs modulus, which is a mechanical 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stiffness being at least 0.002 N/m, and, wherein the flexible seal member is formed from a material having a Youngs modulus of at least 1 MPa, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (see MPEP 2144.07, In re Leshin). The change in material composition for stiffness and Youngs modulus would be found obvious be obvious to try and therefore, within one’s technical grasp.  It is further noted applicant cites numerous generic material choices (para.0019, “for example EPDM, FPM, FFPM, MQ, MFQ, NBR, or any combination thereof”, see attached material data sheet from Matweb.com for generic NBR = Nitrile rubber having 3MPA for modulus, also, MQ=silicone rubber having, modulus of elasticity (Youngs modulus) = 0.0000050 – 1.9GPa) that are old and well known to be used in the fluid handling valve art for the use of seals. It is widely known and notoriously old in the fluid handling art to use seals having certain material properties for stiffness to perfect fluid tight closure at the otherwise fluid leaking locations so as to avoid fluid loss and to select such a material which would be fluidly compatible with the type of fluid used in the system so as to not deteriorate over time.

 	Regarding claim 5, Vogt et al. disclose wherein the flexible seal member (130) has a sheet thickness, but is silent that the thickness is from about 0.1 to about 1 mm. 
 	It would have been obvious to construct the thickness from about 0.1 to about 1 mm, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the thickness from about 0.1 to about 1 mm. since there is no criticality to the sheet thickness and invention would function as well with any thickness from about 0.1 to about 1 mm.

	 Regarding claim 6, Vogt et al. disclose the flexible seal member has a length to sheet thickness ratio of at some value (as shown in the drawing), but does not explicitly disclose the value to be at least 15. It would have been obvious to have a length to thickness ratio with a value of at least 15, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to have a length to thickness ratio with a value of at least 1, since there is no criticality to the length/sheet thickness ratio and invention would function as well with any length/sheet thickness ratio of at least 15.







 	Regarding claims 16-18, Vogt et al. disclose the rocker valve mechanism is configured such that resistance to lateral movement of the plunger head of the at least one of the first and second plungers when a lateral force is applied to the plunger head, however is silent to having the value from 0.002 N/m to 0.04 N/m, from 0.004 N/m to 0.02 N/m, and from 0.005 N/m to 0.01 N/m.
 	As best understood, with the lateral force being as a result of the spring force from one of the springs, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a lateral force of at least 0.002 N/m to 0.04 N/m, from 0.004 N/m to 0.02 N/m, and from 0.005 N/m to 0.01 N/m, since it has been held that a results effect variable, such as spring force, may be changed/optimized to effect a better seal to close the valve and have minimal leakage in the valve. The change in spring force would be found obvious to try and therefore, within one’s technical grasp. This change may also be considered as a change in size of the spring, such as spring outside diameter or coil size to effect a change in the spring constant, k, where it has been that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Fritz and Fuchs disclose similar valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753